Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 13, 2011                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  139856                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        Mary Beth Kelly,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 139856
                                                                    COA: 284512
                                                                    Monroe CC: 07-036291-FH
  CHARLES V. FACKELMAN,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, leave to appeal was granted, 486 Mich 907 (2010), and this
  case was argued as part of the November 2010 session calendar. It now appears to this
  Court that the case of Michigan v Bryant, cert granted 130 S Ct 1685 (2010), is pending
  before the United States Supreme Court and that the decision in that case may resolve an
  issue raised in the present case. We ORDER that the disposition of this appeal be held in
  ABEYANCE pending the decision in that case.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 13, 2011                    _________________________________________
           0112                                                                Clerk